Title: Thomas Jefferson to Louis H. Girardin, 14 April 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Th:J. to mr Girardin. Monto  Apr. 14. 15.
          Your servant finds us just setting down to table, so I on can only scribble you a line. I will have one for mrs Lewis ready for you when you call; this being on your road to her house, I will then shew you also an honorable acknolegement of G. Nicholas on the subject of the enquiries into the conduct of the executive the letter as to Arnold was addressed to Genl Muhlenbg, perhaps he might then be only a Colonel. I will read Adams’s letter with pleasure & return it, with your 2. cahiers, my daily & nightly labor not having yet permitted me to read the first, and they will continue 2. or 3. days longer. strange that I do not hear a word from mr Millegan. I salute you with esteem & respect
        